DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamohara et al. (US 2010/0069525).
Regarding claim 1:  Kamohara et al. (US ‘525) discloses organopolysiloxane dental impression materials [abstract], wherein Example 1 [Ex. 1; 0054-0064; Table 1, Ex. 1] contains 70 parts base polymer 1, 20 parts base polymer 2, 10 parts base resin 1 (polysiloxane consisting of Me3SiO0.5, Me2ViSiO0.5 and SiO2 units; Me = methyl; Vi = vinyl [0061]), 30 parts polyether 1, 10 parts polyether 2, 10 parts polyether 3 (polyoxyethylene alkyl ether [0064]), 1.5 parts Pt catalyst (toluene solution of platinum 1,3-divinyl-1,1,3,3-tetramethyl disiloxane complex), 0.01 parts regulator, and 18 parts curing agent (dimethylsiloxane-methylhydrogensiloxane copolymer capped with dimethylsiloxy at both ends) [Ex. 1; 0054-0064; Table 1, Ex. 1].
Kamohara et al. (US ‘525) does not specifically disclose a two-agent composition in which the Pt catalyst and curing agent are separated.  However, at the time of invention, a person having ordinary school in the art would have found it obvious to have the Pt catalyst and curing agent separated, as it is prima facie obvious to make components separable.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) [MPEP 2144.04].
Regarding claim 2:  Kamohara et al. (US ‘525) discloses the organopolysiloxane component (B) can contain RSiO3/2 units [0030] with R = methyl [0027-0028].
Kamohara et al. (US ‘525) does not specifically disclose base resin 1 containing RSiO3/2 units with R = methyl.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included RSiO3/2 units with R = methyl based on the invention of Kamohara et al. (US ‘525), and would have been motivated to do so since Kamohara et al. (US ‘525) suggests the organopolysiloxane component (B) can contain RSiO3/2 units [0030] with R = methyl [0027-0028].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konings et al. (US 5,684,060).
Regarding claim 1:  Konings et al. (US ‘060) discloses organopolysiloxane dental impression materials [abstract; 2:23-32], wherein Example 1 [Ex. 1; 13:35-65; Table 1, Ex. 1] contains a catalyst paste and a base paste.  The catalyst paste contains 48.2 parts vinyl terminated silicone, 1.1 parts Pt catalyst (Karstedt type [13:12-33]), 6.0 parts Sipernat D13 filler, and 44.0 parts microcrystalline silica; the base paste contains 32.5 parts vinyl terminated silicone, 13.3 parts Si-H crosslinker (organohydropolysiloxane [13:54-55]), 0.7 parts Silwet L-77 surfactant, 6.0 parts Sipernat D13 filler, 46.0 parts microcrystalline silica, 0.03 parts inhibitor, and 1.5 parts blue pigment [Ex. 1; 13:35-65; Table 1, Ex. 1].  Konings et al. (US ‘060) discloses MQ resins with Rd, Re, Rf as methyl, ethyl, phenyl and/or hydroxy [8:33-44].
Konings et al. (US ‘060) does not specifically disclose Ex. 1 containing MQ resins with Rd, Re, Rf as methyl, ethyl, phenyl and/or hydroxy.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included MQ resins with Rd, Re, Rf as methyl, ethyl, phenyl and/or hydroxy based on the invention of Konings et al. (US ‘060), and would have been motivated to do so since Konings et al. (US ‘060) suggests that the composition can contain MQ resins with Rd, Re, Rf as methyl, ethyl, phenyl and/or hydroxy [8:33-44].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konings et al. (US 5,684,060) as applied to claim 1 above, when taken with Zech et al. (US 2010/0292362).
Regarding claim 4:  Konings et al. (US ‘060) discloses Silwet L-77 silicone based surfactant.
Zech et al. (US ‘362) provides evidence that Silwet L-77 is a silicone based surfactant [0139-0141].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konings et al. (US 5,684,060).
Regarding claim 5:  Konings et al. (US ‘060) discloses organopolysiloxane dental impression materials [abstract; 2:23-32], wherein Example 1 [Ex. 1; 13:35-65; Table 1, Ex. 1] contains a catalyst paste and a base paste.  The catalyst paste contains 48.2 parts vinyl terminated silicone, 1.1 parts Pt catalyst (Karstedt type [13:12-33]), 6.0 parts Sipernat D13 filler, and 44.0 parts microcrystalline silica; the base paste contains 32.5 parts vinyl terminated silicone, 13.3 parts Si-H crosslinker (organohydropolysiloxane [13:54-55]), 0.7 parts Silwet L-77 surfactant, 6.0 parts Sipernat D13 filler, 46.0 parts microcrystalline silica, 0.03 parts inhibitor, and 1.5 parts blue pigment [Ex. 1; 13:35-65; Table 1, Ex. 1].  Konings et al. (US ‘060) discloses MQ resins with Rd, Re, Rf as methyl, ethyl, phenyl and/or hydroxy [8:33-44].
Konings et al. (US ‘060) does not specifically disclose Ex. 1 containing MQ resins with Rd, Re, Rf as methyl, ethyl, phenyl and/or hydroxy.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included MQ resins with Rd, Re, Rf as methyl, ethyl, phenyl and/or hydroxy based on the invention of Konings et al. (US ‘060), and would have been motivated to do so since Konings et al. (US ‘060) suggests that the composition can contain MQ resins with Rd, Re, Rf as methyl, ethyl, phenyl and/or hydroxy [8:33-44].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kamohara et al. (US 2010/0069525) and Konings et al. (US 5,684,060) do not disclose trimethylsiloxysilicate as the MQ resin.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Kamohara et al. (US 2010/0069525) was relied on for disclosing organopolysiloxane dental impression materials [abstract], wherein Example 1 [Ex. 1; 0054-0064; Table 1, Ex. 1] contains 70 parts base polymer 1, 20 parts base polymer 2, 10 parts base resin 1 (polysiloxane consisting of Me3SiO0.5, Me2ViSiO0.5 and SiO2 units; Me = methyl; Vi = vinyl [0061]), 30 parts polyether 1, 10 parts polyether 2, 10 parts polyether 3 (polyoxyethylene alkyl ether [0064]), 1.5 parts Pt catalyst (toluene solution of platinum 1,3-divinyl-1,1,3,3-tetramethyl disiloxane complex), 0.01 parts regulator, and 18 parts curing agent (dimethylsiloxane-methylhydrogensiloxane copolymer capped with dimethylsiloxy at both ends) [Ex. 1; 0054-0064; Table 1, Ex. 1].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767